         Case 1:20-cv-08641-KPF Document 17 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED FOOTWEAR GROUP, LLC
                             Plaintiff,
                      -v.-
                                                        20 Civ. 8641 (KPF)

                                                             ORDER
ACE PROPERTY AND CASUALTY
INSURANCE COMPANY,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      On February 5, 2021, Defendant filed a Motion to Dismiss this action.

(Dkt. #15). The motion is denied without prejudice due to Defendant’s failure

to file a pre-motion letter in accordance with the Court’s Individual Rule of

Practice 4(A). Defendant is directed to file a pre-motion letter conforming to the

specifications in that Rule on or before February 15, 2021. The Clerk of Court

is directed to terminate the motion at Docket No. 15.

      SO ORDERED.

Dated:       February 8, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
